Citation Nr: 1227262	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  08-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left inguinal hernia.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for left thigh cyst.

5.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2000 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2010.  A copy of the transcript was reviewed and associated with the claims file.

The Veteran's claims were remanded for additional development in August 2010.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for left inguinal hernia, back disorder, hemorrhoids, a bilateral knee disability, and a left thigh cyst disability.  The Veteran claims that each of these disabilities began during service.  Despite the extensive procedural development, the Board has determined that another remand is necessary prior to the adjudication of these claims.

The August 2010 Board remand, in relevant part, directed that the Veteran be afforded a VA examination for his claimed disabilities.  The remand requested that the examiner "offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether any current back, hemorrhoid, residuals of left inguinal hernia, bilateral knee, and left thigh cyst disability had their onset during military service or are otherwise related to service."  As noted above, the Veteran was afforded a VA examination in December 2010.  Initially, the Board notes that the examination did not include any evidence of physical examination of the Veteran's claimed left thigh cyst disability.  The examiner concluded that the Veteran did not have a current bilateral knee disability, instead diagnosing bilateral knee arthralgias.  As to the other claims, the examiner diagnosed mild thoracic vertebral body compressions, hemorrhoids, and status post left inguinal hernia repair.  The examiner did not, however, offer an opinion as to whether these disabilities were incurred in or were otherwise related to the Veteran's military service.  For these reasons, the Board concludes that the December 2010 VA examination is inadequate for all claims except the bilateral knee claim.

The Appeals Management Center (AMC) attempted to correct this oversight and ordered another VA examination.  The resulting February 2012 examination report indicated that the examiner did not have access to the claims file prior to the examination and, consequently, neither the examiner nor the Veteran knew the purpose of the examination.  As such, the examiner was unable to provide a diagnosis or opinion as to the etiology of the claimed conditions.  As the report did not include an actual examination for the claimed disabilities, the February 2012 VA examination report clearly is inadequate as to all claims.

A June 16, 2012 VA examination note, signed June 27, 2012, stated that the claims file had been reviewed.  The note did not include a specific opinion as to the etiology of the Veteran's disabilities, but provided a rationale indicating "I can find no medical evidence within the C file that reflects a hemorrhoid, cyst, scar, back or knee condition."  As this conclusion clearly conflicts with the result of the earlier 2010 VA examination, the Board cannot find this note adequate.

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the hemorrhoid, cyst, back and hernia issues must once again be remanded.

In addition, the Board notes that the July 2012 Supplemental Statement of the Case (SSOC) indicated that a May 7, 2012 VA examination opinion had been obtained.  This opinion is neither in the paper claims file, nor in Virtual VA.  Moreover, the SSOC stated that separate VA medical opinions were obtained in June 16, 2012 and in June 27, 2012.  As noted above, there is a June 16, 2012 examination note that was signed on June 27, 2012 of record, but not separate documents.  Thus, it is unclear whether the SSOC listed two June 2012 examination opinions in error or if one of these documents was not associated with the claims file.  As such, remand of all issues, including the bilateral knee claim, is required to ensure that all relevant records have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate any May 7, 2012, June 16, 2012, and June 27, 2012 VA examination opinions listed in the July 2012 SSOC with the claims file.  In the event such documents do not exist or cannot otherwise be obtained, such should be documented in writing in the claims file.

2.  After the above evidence is obtained and development completed, to the extent available, schedule the Veteran for appropriate VA examination(s) for his claimed back, hemorrhoid, residuals of left inguinal hernia, and left thigh cyst disabilities.  (Please note that additional examination of the bilateral knees is not required.)  The claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner(s) should offer an opinion as to whether any currently diagnosed back, hemorrhoid, left inguinal hernia, or left thigh cyst disability had its onset during military service or is otherwise related to service.    

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

3.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


